Citation Nr: 1633297	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection numbness and tingling of the hands and feet, to include as due to herbicide exposure.

2.  Entitlement to service connection for ischemic heart disease (originally claimed as chest pain with arrhythmia), to include as due to herbicide exposure.

3.  Entitlement to service connection for memory loss due to medication given in service.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 19, 1968 to July 11, 1969, and from July 12, 1969 to April 17, 1970, including service in the Republic of Vietnam from December 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran disagreed with the initial rating of 70 percent for post-traumatic stress disorder awarded with an effective date of effective November 16, 2007 in the December 2009 rating decision and with the denial of special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound.  In August 2012, the RO increased the Veteran's PTSD rating to 100 percent, effective August 23, 2010.  However, the Veteran specifically chose not to perfect appeal of this issue in his August 2012 substantive appeal (VA Form 9) and wrote that he was not claiming entitlement to SMC.  The RO certified the SMC issue to the Board; notwithstanding the Veteran's statements, that issue is on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

The Veteran requested a hearing before a Veterans Law Judge in his August 2012 substantive appeal (VA Form 9), and a videoconference hearing was scheduled to take place on June 22, 2016.  However, in February 2016 and June 2016, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the service connection claims for ischemic heart disease or tingling or numbness of the hands and feet, the Board notes that the Veteran has alleged herbicide exposure and such exposure is conceded because he had active duty in the Republic of Vietnam from December 1968 to December 1969.  Ischemic heart disease would be presumptively service connected on the basis of such exposure, if demonstrated as a current disease.  The record does not document the presence of heart disease, but the Veteran has reported symptoms that could be manifestations of such disease.  An examination is needed to determine whether he has current ischemic heart disease.

Presumptive service connection would also be possible for numbness and tingling of the extremities, if a manifestation of early onset peripheral neuropathy.  In June 2014 the RO obtained a medical opinion through an "Agent Orange (AO) Peripheral (PN) Neuropathy Review Checklist."  Physicians provided negative opinions but did not provide a rationale that considered the Veteran's reports.

The Veteran was afforded a VA psychiatric examination in October 2008, when he was found to have memory impairment possibly due to anxiety.  On VA PTSD examination in May 2009, May 2009, the Veteran's memory was found to be normal.  An examination is needed to determine whether the Veteran has memory impairment related to service connected PTSD.

In addition, the Veteran also seeks service connection for erectile dysfunction.  The record contains separate September 2009 statements from the Veteran and his wife reflecting the Veteran's difficulties having sex with his wife.  In addition, there is a Wikipedia article providing general information for the drug chlorpromazine, also known as Thorazine, in which one of the adverse effects of the drug is loss of libido.

With respect to the service connection claim for memory loss, the Veteran has alleged that he was medicated with Thorazine when he was admitted to the base hospital at the White Sands Missile Range in New Mexico from January 1970 to April 1970.  Additionally, the Board notes that the Veteran disclosed on his March 1970 Report of Medical History at separation that he had been admitted to a psychiatric facility (no detail as to when or where is included, however), and his March 1968 Report of Medical History for enlistment denied any such admission.  Also, an in-service health record reflects that the Veteran was at the "259th MP" from January 1970 to April 1970.  Because it does not appear that the AOJ made any attempts to locate these records, appropriate action should be undertaken on remand to obtain any outstanding in-service clinical or hospital records pertaining to any admission for psychiatric treatment from January 1970 to April 1970.

The service connection claims are inextricably intertwined with the SMC issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA treatment records pertaining to the Veteran's claims dating from 2006 to the present.

2.  Obtain any outstanding service mental health jacket, treatment; and hospital records concerning the Veteran's admission for psychiatric treatment from January to April 1970 while at the White Sands Missile Range in New Mexico.  

Efforts to obtain the records must continue until they are obtained, unless it is reasonably certain they do not exist or that further efforts would be futile.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran has a disability manifested by numbness and tingling of the hands and feet that represents early onset peripheral neuropathy or a disability that is otherwise the result of a disease or injury in service, including herbicide exposure.

The examiner should opine whether, if accepted, the Veteran's reports of the history and symptoms of his disability would be sufficient to link the disability to service or show early onset peripheral neuropathy.  The examiner should also report whether there is any medical reason to reject the Veteran's reports.

The examiner should provide reasons for the opinion that include consideration of the Veteran's reports.

4.  The Veteran should be provided an examination to determine whether he has ischemic heart or coronary artery disease.

5.  The Veteran should be afforded an examination to determine whether any memory loss shown at any time since 2008 (even if not present on the current examination) is caused or aggravated by PTSD or the use of Thorazine in service.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

The examiner should provide reasons for the opinion.

6.  The Veteran should be afforded an examination to determine whether the Veteran has current erectile dysfunction as a result of Thorazine use in service or another disease or injury in service such as herbicide exposure; or that is caused or aggravated by service connected disabilities, including PTSD. 

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

7.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

